NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                         
                                                                       This ~~inion was fll~ for ret?ord
                                                                       at. ~ OOfrfV\   on~, ;).J.ftML~

                                                                           '~¢~
                                                                            R.
                                                                            Ronald  Carpenter
                                                                            Supreme Court Cierk



          IN THE SUPREME COURT OF THE STATE OF WASHINGTON


          STATE OF WASHINGTON,                    )     No. 89502-3
                                                  )
                                 Petitioner,      )
                                                  )
          v.                                      )
                                                  )      En Bane
          JOSEPH A. PEL TIER,                     )
                                                  )
                                 Respondent.      )      Filed        AUG 2 1 2014
                                                  )
                                                  )


                    FAIRHURST, J.-This case is about whether a defendant can relinquish the

          rights conferred by the statute of limitations in a pretrial agreement. We hold that a

          defendant may expressly waive the criminal statute of limitations in a pretrial

          agreement when the statute of limitations on the underlying charge has not yet run

          at the time the defendant enters the agreement. We reverse.

                    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                    The State charged Joseph A. Peltier on September 6, 2002 with two counts of

          second degree rape (as to B.M. and S.B.), one count of second degree child

          molestation (as to S.G.), and one count of second degree rape of a child (as to S.G.).
                                       
          State v. Peltier, No. 89502-3

          The crimes occurred between 1993 and 2001. On July 14, 2003, to accommodate a

          negotiated settlement of his case, Peltier agreed to a stipulated trial on an amended

          information charging him with third degree rape (as to B.M. and J.D., a victim not

          referenced in the original information) and indecent liberties (as to S.B.). The

          charges as to S.G. were dismissed. On January 28, 2004, the trial judge found Peltier

          guilty and sentenced him. The statute of limitations on the four original charges had

          not yet run, but the statute of limitations for the charges he was convicted of had

          expired by January 1998, well before he was charged with and sentenced for them.

                The agreement upon stipulation that was part of the stipulated trial agreement

          did not specifically mention the statute of limitations with regard to the charged

          crimes, but it did contain the following provisions:

                6. AGREEMENT NOT TO CHALLENGE CONVICTION: The
                defendant agrees not to challenge the conviction for this crime, whether
                by moving to withdraw the stipulation, appealing the conviction, filing
                a personal restraint petition, or in any other way ....
                7. NON-COMPLIANCE WITH AGREEMENT: If the defendant fails
                to appear for sentencing, or if prior to sentencing the defendant commits
                any new offense or violates any condition of release, the State may
                recommend a more severe sentence.
                       If the defendant violates any other provision of this agreement,
                the State may either recommend a more severe sentence, file additional
                or greater charges, or re-file charges that were dismissed. The
                defendant waives any objection to the filing of additional or greater
                charges based on pre-charging or pre-trial delay, statutes of limitations,
                mandatory joinder requirements, or double jeopardy.

          Clerk's Papers at 117 (emphasis added).



                                                    2
   
          Statev. Peltier,
                          
                             No. 89502-3                                              


                    By August 30, 2008, the statute of limitations for all of the charges in the

          original information had expired. In 2011, toward the end of Peltier's sentence, the

          State filed a sexually violent predator (SVP) petition pursuant to chapter 71.09

          RCW. After a trial the SVP petition was granted. Peltier then filed a personal

          restraint petition (PRP) challenging the constitutionality of his original conviction.

          The State did not dispute this PRP, and the Court of Appeals, Division One, ruled

          that the original judgment and sentence for third degree rape and indecent liberties

          was invalid on its face since both charges in the amended information were filed

          beyond the statute of limitations. This PRP was granted, and the Court of Appeals

          ordered the charges to be vacated and dismissed.

                     On the same day these charges were dismissed, the State filed the second

          amended information charging Peltier with some of the more serious charges from

          the original information. The second amended information charges were rape in the

          second degree (as to S.B.), rape of a child in the second degree (as to S.G.), child

          molestation in the second degree (as to S.G.), and rape in the second degree (as to

          J.D.). I

                     Peltier moved to dismiss this second amended information since the statute of

              limitations had now run. The State argued that Peltier waived his right to object to



                     1
                      Since the acts against J.D. were not charged in the original information, the State
              recognizes this charge is improper and does not pursue its validity on appeal.
                                                           3
                                         
          State v. Peltier, No. 89502-3

          the statute of limitations in the agreement upon stipulation, so the State had the right

          to refile the charges. The trial court, relying on case law describing the statute of

          limitations as jurisdictional, granted the motion to dismiss. The State appealed.

                The Court of Appeals, Division One, held that a criminal statute oflimitations

          is not jurisdictional, but rather determine the court's statutory authority to hear a

          case. State v. Peltier, 176 Wn. App. 732, 737, 309 P.3d 506 (2013). The Court of

          Appeals held that since the statute of limitations had run, the trial court no longer

          had the authority to sentence the defendant, and so it affirmed the trial court on these

          different grounds. Id. The State sought review, which we granted. State v. Peltier,

          179 Wn.2d 1014, 318 P.3d 279 (2014).

                                       II.     ISSUE PRESENTED

                 How do we characterize a criminal statute of limitations, and can a criminal

          defendant waive the statute of limitations?

                                             III.   ANALYSIS

                 We review de novo a trial court's decision on a question ofthe court's subject

          matter jurisdiction and on questions of law. Dougherty v. Dep 't of Labor & Indus.,

          150 Wn.2d 310,314,76 P.3d 1183 (2003); Robb v. City of Seattle, 176 Wn.2d 427,

          433, 295 P.3d 212 (2013).

                 The question of whether a defendant can waive a criminal statute of

          limitations is a question of first impression for this court. Traditionally, whether a


                                                      4
                                          
          State v. Peltier, No. 89502-3

          criminal statute oflimitations can be waived depends on the characterization of these

          statutes. A guilty plea waives all defenses other than the failure of the information

          to charge an offense. In re Habeas Corpus of Garrison, 75 Wn.2d 98, 101, 449 P.2d

          92 (1968). But, a guilty plea "'does not preclude an appeal where collateral

          questions, such as the validity of the statute, the sufficiency of the information, the

          jurisdiction of the court, or the circumstances under which the plea was made, are

          raised."' State v. Phelps, 113 Wn. App. 347,352, 57 P.3d 624 (2002) (quoting State

          ex rel. Fisher v. Bowman, 57 Wn.2d 535,536,358 P.2d 316 (1961)). If a statute of

          limitations is jurisdictional, it is not subject to waiver. One cannot consent to a court

          having or not having subject matter jurisdiction.

                Washington case law from the Court of Appeals specifically says that a

          criminal statute of limitations is jurisdictional. This holding first appears in State v.

          Glover, 25 Wn. App. 58, 61, 604 P.2d 1015 (1979). Relying on only out of state

          authority, the Glover court said, "Unlike the situation in civil cases, a criminal statute

          of limitation is not merely a limitation upon the remedy, but is a 'limitation upon the

          power of the sovereign to act against the accused.' It is jurisdictional." Id. (citation

          omitted) (quoting State v. Fogel, 16 Ariz. App. 246, 248,492 P.2d 742, 744 (1972)).

          Two years later in State v. Eppens, Division Two reaffirmed Glover, saying, "We

          note first that a statute of limitations is viewed differently in the criminal than in the

          civil context. In the civil law, such a statute provides repose and a limitation on


                                                      5
                                          
          State v. Peltier, No. 89502-3

          remedies; in the criminal law, such statutes create an absolute bar to prosecution."

          30 Wn. App. 119, 124, 633 P.2d 92 (1981) (citing Glover, 25 Wn. App. at 61).

                These phrases from Glover and Eppens have been repeated throughout

          subsequent cases. State v. Ansell, 36 Wn. App. 492, 496, 675 P.2d 614 (1984) ("The

          statute of limitation is jurisdictional."); State v. Fischer, 40 Wn. App. 506,510,699

          P.2d 249 (1985) ("[A] criminal statute of limitation is jurisdictional."); State v.

          Bryce, 41 Wn. App. 802, 807, 707 P.2d 694 (1985) ("We reasoned that because a

          criminal statute of limitation is jurisdictional, an information which charges a crime

          beyond the statute of limitations is void on its face, and therefore, there is nothing to

          which an amendment can relate back."); State v. Novotny, 76 Wn. App. 343, 345

          n.1, 884 P.2d 1336 (1994) ("Because the criminal statute of limitations is

          jurisdictional and creates an absolute bar to prosecution, Novotny correctly argues

          that he may raise the challenge for the first time on appeal." (citation omitted)); State

          v. N.S., 98 Wn. App. 910, 914-15, 991 P.2d 133 (2000) ("A criminal statute of

          limitations presents a jurisdictional bar to prosecution. It is not merely a limitation

          upon the remedy, but a 'limitation upon the power of the sovereign to act against the

          accused."' (footnote omitted) (quoting Glover, 25 Wn. App. at 61)); Phelps, 113

          Wn. App. at 357; State v. Walker, 153 Wn. App. 701, 705, 224 P.3d 814 (2009)

          ("The statute of limitations in a criminal case is jurisdictional.").




                                                      6
                                        
          State v. Peltier, No. 89502-3

                But despite the use of the term, a criminal statute oflimitations does not affect

          a court's subject matter jurisdiction. In In re Personal Restraint of Stoudmire, 141

          Wn.2d 342, 353, 5 P.3d 1240 (2000), we emphasized the difference between a

          tribunal's lack of subject matter jurisdiction and its lack of authority. There, a

          defendant pleaded guilty to two charges of indecent liberties and was sentenced. !d.

          at 34 7. He then challenged his convictions in a PRP, taking issue with the fact that

          the statute of limitations had run on the offenses with which he was charged. In

          discussing whether the defendant was entitled to relief from his convictions, the

          court said:

                       A court does not lack subject matter jurisdiction solely because
                it may lack authority to enter a given order. Marley v. [Dep 't] ofLabor
                & Indus., 125 Wn.2d 533, 539, 886 P.2d 189 (1994). A court has
                subject matter jurisdiction where the court has the authority to
                adjudicate the type of controversy in the action, and it does not lose
                subject matter jurisdiction merely by interpreting the law erroneously.
                State v. Moen, 129 Wn.2d 535, 545,919 P.2d 69 (1996).

          !d. at 353. Our constitution gives original jurisdiction to the superior court in all

          criminal cases amounting to a felony. WASH. CONST. art. IV, § 6. A statute of

          limitations does not take away that fundamental right of the superior courts to hear

          that type of controversy; it only limits the time in which the court can exercise that

          authority. Peltier, 176 Wn. App. at 744-45.

                 In Stoudmire, the statute of limitations had run on the underlying charges by

          the time Jerrod Stoudmire was sentenced. Because of this, the court held that the


                                                     7
                                           
          State v. Peltier, No. 89502-3

          charges were beyond the statutory authority of the court. Stoudmire, 141 Wn.2d at

          3 55. The court said, '" [A] plea bargaining agreement cannot exceed the statutory

          authority given to the courts."' I d. (alteration in original) (internal quotation marks

          omitted) (quoting In re Pers. Restraint of Moore, 116 Wn.2d 30, 38, 803 P.2d 300

          ( 1991 )). "Because the statute of limitations bars prosecution of charges commenced

          after the period prescribed in the statute, the sentencing court exceeded its authority."

          Id. The expiration of a criminal statute of limitations does not deprive a court of

          subject matter jurisdiction; its expiration deprives a court of authority to enter

          judgment. Since the court had no authority to sentence, Stoudmire could not consent

          to be charged or waive any objection to the untimely charging. Id. But this case is

          distinguishable from Stoudmire. Here, the statute of limitations had not run on the

          underlying charges at the time Peltier entered the stipulated agreement, meaning the

          court still had the authority to sentence him.

                      When a statute of limitations has not run and the court still has authority to

              sentence on charges if convicted, a defendant may waive the statute of limitations if

              he or she so chooses. This waiver must be express. Generally, criminal defendants

              can waive rights that exist for their own benefit, and this is no different. Cowan v.

              Superior Court, 14 Cal. 4th 367, 926 P.2d 438, 439, 58 Cal. Rptr. 2d 458 (1996). If

              it proves more advantageous for a defendant to waive a statute oflimitations that has

              not expired, he or she should be able to do so. Peltier, 176 Wn. App. at 738; State v.


                                                         8
   State
              v. Peltier,
                      No. 
                                 89502-3                            


          N.S., 98 Wn. App. at 912-13. This will allow a defendant to plead guilty to lesser

          charges instead of standing trial on greater ones and facing a lengthy prison sentence.

          Accordingly, a defendant may expressly waive any objections to timeliness when

          the statute of limitations has not yet run on the underlying charges and the court thus

          still has authority to sentence on the charges if convicted.

                Here, the statute of limitations on the four greater charges were all still valid

          at the time Peltier entered the stipulated agreement in exchange for being charged

          with the two lesser crimes. In the agreement upon stipulation he expressly waived

          his right to object to the expiration of the statute of limitations if his subsequent

          challenge of the agreement led to the refiling of the original charges. Peltier

          challenged the agreement, and the State refiled the original charges. Even though the

          statute of limitations has run on the refiled charges, the stipulation upon agreement

          was executed when the court still had the authority to sentence and so the waiver

          therein is valid. Peltier is precluded from objecting to the refiling of the original

          charges based on untimeliness.

                                          IV.    CONCLUSION

                 A statute of limitations does not affect a court's subject matter jurisdiction; it

          affects the authority of a court to sentence a defendant for a crime. A defendant may

          expressly waive a criminal statute oflimitations when he or she agrees to do so when

          the statute of limitations has not yet run on the underlying charges. At that time, the


                                                      9
   Statev. Peltier,
                        No.
                                                     
                                 89502-3

          court has authority over the charges so an express waiver is effective and will be

          upheld. Peltier waived the statute of limitations when the charges were still valid.

          We reverse the Court of Appeals and the trial court and hold that the State may refile

          the original charges.




                                                    10
                           
          State v. Peltier, No. 89502-3




              WE CONCUR:




                                                   /'(__0'1'Zq
                                                       "' /(e2L~,
                                                               t9-
                                                     7                   ,




                                                     ~~~­
                                                         K~4 ::r-.P.T




                                              11